Citation Nr: 1511443	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-12 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from January 2004 to January 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In support of his claims, the Veteran testified at hearings at the RO in October 2012 before a Decision Review Officer (DRO) and in September 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).


FINDING OF FACT

A left shoulder disability had its onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnosis specifically regarding a left shoulder disability.  However, on the October 2007 examination conducted prior to separation, the Veteran reported problems with a shoulder.  He did not specify an injury or identify which shoulder was affected.  

At a September 2008 VA examination, the Veteran stated that he was injured on 2 different occasions.  Once, when he was t-boned by another vehicle.  He also described a second injury in which he was injured while flying.  There was sudden drop by the airplane and he injured his left shoulder.  He stated that he received chiropractic care.  While the STRs do not show left shoulder treatment, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See 38 C.F.R. § 3.159(a)(2).  

At this examination, his shoulders were symmetric and in alignment.  Palpation revealed tuberosity (lesser and greater) and bicipital groove tenderness.  There was exquisite tenderness in the posterior capsule, bilaterally.  He had full active and passive range of motion, bilaterally.  There was a mild sulcus sign, bilaterally.  There was minor stress testing.  There were positive O'Brien's and apprehension tests in an inferior posterior direction, bilaterally.  The diagnosis was bilateral shoulder pain with history of subluxations.  The examiner was unable to add further commentary because the Veteran's C-file had not been reviewed. 

A second VA examination was conducted in December 2009 by the same physician assistant.  There was mild discomfort with impingement sign of the left shoulder.  The examiner stated that this was not definitive for a diagnosis of impingement syndrome.  On the right side, there was discomfort and a positive impingement sign.  There was 4.5 /5 strength of the rotator cuff on external rotation, internal testing, and on an empty can test.  There was normal rotator cuff testing on the left side.  There was negative sulcus, apprehension, and O'Brien's, bilaterally.  The VA examiner diagnosed right shoulder cuff strain with mild impingement.  

The examiner commented that the service records show that the Veteran reported back and shoulder pain.  The examiner also noted that the clinical note referred to the shoulder in the singular form.  Based on the Veteran's complaints of shoulder pain and the objective findings, the examiner found that the Veteran's right shoulder was as least as likely related to military service.  In regard to the left shoulder condition, he found it objectively normal on examination.  

Significantly, the VA examiner failed to comment on the objective findings noted in the left shoulder on the earlier examination in 2008.  As noted above, when examined in 2008, there was positive sulcus (glenohumeral instability testing), apprehension (torn labrum or anterior instability), and O'Brien's (acromiclavicular joint pathology) testing, bilaterally.  

A VA examination was conducted in November 2012.  After examination and evaluation, this VA physician diagnosed bilateral shoulder strain.  However, the VA physician determined that the medical documentation was insufficient to state whether the bilateral shoulder strains were related to shoulder symptoms noted in military service.  He noted that Veteran appeared to have participated in physically demanding activities both during and after service.  

In a decision issued in December 2012, the RO granted the claim for service connection for the right shoulder disability.  

In this case, the Board finds that the evidence is in equipoise.  In light of the fact that the Veteran sought treatment for left shoulder problems in such close proximity to service discharge (and relates his shoulder to time in service), the medical evidence of record (VA opinion regarding the service-connected right shoulder disability appears to apply to the left shoulder disability), and resolving doubt in his favor, service connection for a left shoulder rotator cuff strain is granted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for left shoulder rotator cuff strain is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


